Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  July 21, 2015                                                                            Robert P. Young, Jr.,
                                                                                                      Chief Justice

  Rehearing No. 607                                                                         Stephen J. Markman
                                                                                                Mary Beth Kelly
                                                                                                 Brian K. Zahra
  149940(43)                                                                             Bridget M. McCormack
                                                                                               David F. Viviano
                                                                                           Richard H. Bernstein,
                                                                                                           Justices
  LORI L. STONE,
             Plaintiff-Appellee,
                                                                SC: 149940
  v                                                             COA: 314848
                                                                Ct of Claims: 10-000033-MZ
  MICHIGAN STATE POLICE,
             Defendant-Appellant.
  ________________________________________/

        On order of the Court, the motion for rehearing is considered, and it is DENIED.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 21, 2015